Citation Nr: 1339364	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  09-39 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1966 to February 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence. 


Service connection for PTSD was previously denied by the Board in April 2005.  The United States Court of Appeals for Veterans Claims (Court) affirmed the Board decision in July 2007 and denied a motion for reconsideration and a panel decision in October 2007.  Board decisions are generally final upon issuance.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).  Finally decided claims cannot be reopened in the absence of new and material evidence. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Barnett, supra.  

The Court has held that service connection for psychiatric disabilities, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The record includes the December 2011 VA general medical examination report which noted that symptoms included mild depression due to Parkinson's disease but which also concluded that there was no current psychiatric condition.   The record shows that service connection was granted for Parkinson's disease in December 2010, currently rated under Diagnostic Code 9326, which encompasses consideration of psychiatric symptoms.  The Board finds that there is no additional psychiatric diagnosis for which a claim for service connection has been raised for adjudication by either the Board or the RO 


FINDINGS OF FACT

1.  A Board decision in April 2005 denied service connection for PTSD.

2.  Evidence received since the April 2005 Board decision regarding the claim for service connection for PTSD relates to an unestablished fact necessary to substantiate the claim.

3.  The more persuasive evidence establishes that the Veteran does not have PTSD, and he has not had a valid diagnosis of PTSD during any period pertinent to this appeal.


CONCLUSIONS OF LAW

1.  The April 2005 Board decision, which denied entitlement to service connection for PTSD, was final when issued.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R.   § 20.1100 (2013).

2.  New and material evidence having been received, the claim for service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002);          38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the Veteran's claim of entitlement to service connection for PTSD the Board notes that in claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, a notice letter was issued in January 2007, before the initial adjudication of the claim in January 2008.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection.  The January 2007 notice letter also satisfied the requirements under Kent and provided notice regarding the assignment of disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of his claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, records from the Commandant of the United States Marine Corps, private treatment records, VA treatment records, VA examination reports, PTSD questionnaires, Board decisions, and lay statements by the Veteran and others.

Additionally, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with three VA psychological examinations in August 2002, July 2004, and May 2012 and one VA general medical examination in December 2011 (the reports of which have been associated with the claims file).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

In an April 2005 written statement, the Veteran claimed that he was not fully aware of what the examiner wanted during the July 2004 VA examination.  The Veteran stated that the examiner did whatever he could to trick him instead of helping him to understand what he wanted and that, because he "did his stupid games," he was denied PTSD.  The Veteran stated the examiner was not honest with him and did not explain what he wanted.  As such, the Veteran requested another VA examination which he was afforded in May 2012.  

However, the Board finds that the July 2004 VA examination was adequate.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  That has not happened in this case.  The Veteran has not identified or submitted any evidence or argument that the examiner who conducted the July 2004 VA examination was not competent or lacked the professional medical training necessary to conduct a thorough psychological examination and report accurately the results of that examination.  Rather, the Veteran asserted that the examiner tricked him and was not honest.  This is a mere conclusory statement and not a specific argument as to how the examiner may be incompetent.  Since the Veteran has not provided a specific argument or evidence concerning the professional competence of the VA examiner, the examiner is presumed competent.  See Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009).

The Board finds the August 2002, July 2004, and May 2012 VA examinations of record were thorough and adequate and provide a sound basis upon which to base a decision with regard to the claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, examined him, and offered opinions.

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.




New and Material Evidence Analysis for PTSD

In this case, the Veteran seeks to reopen a previously denied claim of service connection for PTSD.  The Veteran appealed a February 2003 rating decision to the Board, and in an April 2005 decision, the Board denied entitlement to service connection for PTSD.  The April 2005 Board decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In November 2006, the Veteran filed to reopen a claim for service connection for PTSD.  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown,     9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Although the RO decided that new and material evidence had been submitted to reopen the Veteran's claim for service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial). 

In the April 2005 Board decision, the Board denied the Veteran's service connection claim for PTSD because there was no evidence that the Veteran currently had a diagnosis of PTSD or a verified stressor.  The pertinent evidence of record at the time of the April 2005 Board decision included service treatment records, service personnel records, records from the Commandant of the United States Marine Corps, VA treatment records, correction department treatment records, private treatment records, and the Veteran's lay statements.  

The Board has reviewed the evidence received since the April 2005 Board decision and finds that it qualifies as new and material evidence to warrant reopening the Veteran's previously denied claim for PTSD.  Specifically, in a January 2007 PTSD questionnaire the Veteran reported that his unit, which is confirmed on his service personnel records, sustained mortar rounds in September 1966.  S-3 Journal Excerpts for the Veteran's unit show that the unit received small arms and mortar attacks in September 1966.  The Board finds that the above evidence, received after the April 2005 Board decision, is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it provides a verified stressor event.  This new evidence raises a reasonable possibility of substantiating the claim.  Thus, this evidence is new and material and the requirements to reopen a claim under            38 C.F.R. § 3.156(a) have been satisfied.

Accordingly, as the Board has determined that new and material evidence has been presented, the Veteran's request to reopen the previously denied claim of service connection for PTSD is granted to this extent.  In arriving at the above conclusions with regard to the claim, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received prior to the appellate decision that was not considered; therefore, 38 C.F.R. § 3.156(b) does not apply.  Additionally, additional service records were not received since the April 2005 Board decision; therefore, 38 C.F.R. § 3.156(c) does not apply.

The matter of service connection for PTSD must now be addressed on a de novo basis.  Because the Veteran has had opportunity to address the merits of this claim, the Board may proceed with a final adjudication of the merits of the claims because there is no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Service Connection for PTSD

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. §§ 3.304(f), 4.125(a).
 
Additionally, PTSD is not a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, because the Veteran has not been diagnosed with a psychosis, the presumptive provisions of 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply in this case..  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.384 (2013).  

The Veteran contends that he has PTSD as a result of his active service.  In an August 2003 written statement, the Veteran detailed being under mortar and small arms attack during service in the Republic of Vietnam in September 1966.  He reported assisting a wounded service member who had been shot several times and seeing dead bodies of both fellow service members and Viet Cong soldiers.  The Veteran also reported his stressful combat experiences included being involved in nine combat operations while in Vietnam.  In a March 2013 statement, the Veteran reported experiencing flashbacks and nightmares.

S-3 Journal Excerpts for the Veteran's unit show that the unit received small arms and mortar attacks in September 1966.  As such, the Veteran's exposure to an in-service stressor is recognized.  38 C.F.R. § 3.304(f).  The Board acknowledges the Veteran's repeated statements regarding the stressful nature of his service in the Republic of Vietnam.  However, the occurrence of a stressful event alone is insufficient to warrant service connection for PTSD.  Rather, such an event must be shown to cause PTSD.  In this case, the evidence does not show that the Veteran has a current diagnosis of PTSD.  

In August 2002, the Veteran underwent a VA examination.  At the examination, the Veteran reported intrusive thoughts of his military service a couple times a month usually triggered by helicopters flying over head, seeing Asians, or seeing someone in uniform.  The Veteran reported that he just as often has intrusive thoughts of "the good times" when he was active duty including trips while on leave to Bangkok, but reported these memories still aggravate him.  The Veteran reported his first psychiatric evaluation came after he was arrested in 1998, that he was briefly treated with Paxil, and had some suicidal ideation that the Paxil helped eliminate.  The Veteran reported minimal psychiatric symptoms in prison.

The examiner noted that, while the Veteran did report occasional memories of Vietnam, these do not rise to a level of severity to warrant PTSD.  The examiner further noted that there was no evidence of avoidance or increased arousal and found that the Veteran's memories of Vietnam do not cause clinically significant distress or impairment.  The examiner diagnosed the Veteran with alcohol abuse in remission.

In an August 2003 letter, a prison social worker reported that he had initial contact with the Veteran in April 2001 and that the Veteran had attended a PTSD therapy group since December 2002 of which the social worker was the facilitator.  The social worker reported, based on weekly observations, that the Veteran presented in an anxious, quiet, and withdrawn manner with depressed mood.  The social worker reported the Veteran had related a history of feeling estranged and changed since his return from active service and had problems with flashbacks, a startle response, and problems with drugs and alcohol.  The social worker reported observing emotional distress and numbing on the part of the Veteran and noted the Veteran has been on medication for his depression and PTSD symptoms.  The social worker opined that the Veteran met the DSM-IV criteria for PTSD.

In a June 2004 letter, the prison social worker reported observing an increase in the Veteran of the following PTSD symptoms: intrusive thoughts, depression, and anxiety.  The social worker stated that the Veteran had reported problems with sleep and an increase in stress related to losing his job as a clerk.  The social worker stated the Veteran continued to present with symptoms that are chronic and severe and that the Veteran remained severely socially impaired. 

In July 2004, the Veteran underwent another VA psychiatric examination with the same VA examiner as the August 2002 examination.  The examination report notes that the Veteran was not currently taking psychiatric medication, but had been attending PTSD groups until they were suspended pending the outcome of an investigation.  The Veteran reported several panic attacks since he entered prison in 1999 where he felt suddenly frightened and felt he could not catch his breath.  The Veteran reported insomnia and occasional dreams of Vietnam that happened less than once a month.  The Veteran reported his main concerns were dealing with the PTSD group no longer meeting and with the failed relationships of his life which he believes were caused by his military service.  The Veteran reported a depressed mood, but no thoughts or plans to harm or kill self or others and no hallucinations or delusions.  The examination report notes no evidence that the Veteran experiences flashbacks.  The Veteran reported less than five panic attacks since entering prison and chronic insomnia.

The examiner noted that, while the Veteran has evidence of being exposed to traumatic events in Vietnam sufficient to cause PTSD, he does not meet the DSM-IV criteria for PTSD.  The examiner noted that Criteria B, C, and D for PTSD were not met.  While the Veteran reported distressing recollections of events in Vietnam in the form of dreams or flashbacks, the examiner found these are not persistent or recurrent as required by the DSM-IV.  The examiner noted that the Veteran reported only one avoidance phenomenon, an inability to recall some aspects of the original trauma, but not the three as required by the DSM-IV.  The examiner noted that the Veteran reported only one arousal phenomena, difficulty sleeping, rather than the required two and even then the Veteran's sleeping difficulty was not severe enough to warrant psychotropic medication.  

The VA examiner specifically noted and commented on the August 2003 letter from the prison social worker.  The examiner found that the emotional distress and numbing described by the prison social worker were clearly not present at the July 2004 VA examination and stated that this would be consistent with the Veteran's longitudinal functioning in the prison and the fact that he does not require psychiatric medication. The VA examiner diagnosed the Veteran with alcohol abuse in remission.

Correction department treatment records dated from February 1999 through May 2010 do not reflect treatment for PTSD.  On a February 1999 medical receiving screening, the Veteran reported he had previously been hospitalized for depression.  

In a December 2006 letter, a private doctor reported that he had known the Veteran in a therapist-client relationship for approximately two years.  The private doctor reported that the Veteran had been referred to him by prison mental health staff to address his escalating symptoms of PTSD.  The private doctor noted that the Veteran had reported recurring nightmares related to his experiences in Vietnam, compounded by intrusive day time thoughts about those experiences, along with flashbacks triggered by stimulus similar to those the Veteran had encountered in the war.  The private doctor noted that these symptoms were chronic, but seemed to increase in intensity during the months of the year that mark especially traumatic anniversary dates that the Veteran experienced in combat.  The private doctor reported that the Veteran had described a variety of triggers that stimulate a daytime flashback and that, as a result of nightmares, the Veteran suffers from sleep deprivation and chronic fatigue.  The private doctor opined that the Veteran's PTSD had not abated, but rather in the case of increased stress, may have gotten worse.

In May 2009, the Veteran underwent a private psychological evaluation.  The evaluation report notes that the Veteran did not appear to be anxious and did not report anxiety.  The Veteran reported feeling frustrated and depressed about his current Parkinson's diagnosis and guilty over not having been able to spend time with his mother before she died.  The mental health professional found that the Veteran meets the criteria for PTSD because of his experiences in Vietnam.  The Veteran reported that his symptoms began in the 1930s and that he was diagnosed in 1975.  The mental health professional stated that the Veteran described vivid nightmares occurring approximately three times per month relating to his time in Vietnam and flashbacks that trigger anxiety attacks.  The mental health professional noted that the Veteran became distressed and fearful at the memory of his flashbacks and nightmares and that she observed the Veteran started on different occasions.  The mental health professional diagnosed the Veteran, in part, with PTSD.

During the May 2009 private psychological evaluation, the mental health professional had the Veteran complete a personality assessment inventory described as a self-report measure of personality and psychopathology.  The mental health professional noted that the resulting profile could not be interpreted as valid because it indicated inconsistent responding by the Veteran that may be related to carelessness, reading difficulties, confusion, or failure to follow test instructions.  The mental health professional stated that, even though the results were invalid, the Veteran's self-description on the personality assessment inventory supported a diagnosis of PTSD.

In December 2011, the Veteran underwent a VA general medical examination.  The examiner indicated that the Veteran did not have a psychiatric condition.

In May 2012, the Veteran underwent another VA mental disorders examination.  The examination report notes that the Veteran does not currently receive any mental health treatment, indicating that, while the Veteran had participated in a PTSD treatment group approximately six years prior, he has not had any counseling since the group disbanded.  The Veteran reported distressing memories of childhood physical abuse between his father and mother.  

The May 2012 VA examiner found that the Veteran does not have a diagnosis of PTSD because his symptoms do not meet the diagnostic criteria for PTSD under DSM-IV criteria.  The examiner noted that the Veteran did have a stressor, distressing memories of childhood physical abuse between his father and mother, that is adequate to support a diagnosis of PTSD.  The examiner noted the Veteran reported recurrent and distressing recollections of the traumatic event as well as difficulty falling or staying asleep and concentrating, hypervigilance, and exaggerated startle response.  However, the examiner noted the Veteran did not display persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.

The examiner noted that the Veteran has additional diagnoses of major depressive disorder and PTSD, but that these appeared to be historical diagnoses and that the Veteran did not describe nor did his records indicate specific symptoms that meet the diagnostic criteria for either of these disorders.  The examiner noted that the Veteran reported he had suffered from significant depression in the past, but that these symptoms had remitted since he was moved from a mental health unit to a medical unit.    

Throughout the course of this appeal, the Veteran has repeatedly stated that he has PTSD from his experiences in Vietnam.  However, while the Veteran is competent to report what comes to him through his senses, he lacks the medical training and expertise to provide a complex medical opinion as diagnosing a psychiatric disability such as PTSD.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Instead, competent medical evidence is required to determine whether the Veteran does in fact meet the DSM-IV criteria for PTSD.  38 C.F.R. § 3.304(f).

The Board notes that the claims file contains differing opinions as to whether the Veteran has a current diagnosis of PTSD.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Thus, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

However, the Board may not reject medical opinions based on its own medical judgment.  See Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  After a review of all the evidence, the Board finds that the more persuasive evidence demonstrates that the Veteran does not have PTSD, and that a diagnosis of PTSD is not clinically supported at any time pertinent to the current claim and appeal.  

The Board finds the August 2002, July 2004, and May 2012 VA examination opinions highly probative.  Specifically, each examiner reviewed the claims file, interviewed the Veteran, and conducted a psychological evaluation.  There is no indication that any of the VA examiners were not fully aware of the Veteran's past psychological history or that they misstated any relevant fact.  Moreover, the examiners have the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  Each VA opinion contained reasons and bases supporting the examiners' opinions that the Veteran does not have a current diagnosis of PTSD, with each specifically noting that, while the Veteran's reported stressor meets DSM-IV stressor criteria, he did not report psychiatric symptoms that meet DSM-IV PTSD symptoms criteria.  The May 2012 VA examination report specifically acknowledges that the Veteran did have a previous diagnosis of PTSD but found this to be a historical diagnosis and that neither the Veteran's statements nor his records indicated specific symptoms that meet the diagnostic criteria for PTSD.  Therefore, the Board finds the VA examiners' opinions from the August 2002, July 2004, and May 2012 VA examinations to be of great probative value.

Additionally, the July 2004 VA examination opinions specifically took into account the August 2003 letter from the prison social worker that diagnosed the Veteran with PTSD.  The July 2004 VA examiner detailed that the examiner found that the emotional distress and numbing described by the prison social worker were clearly not present at the July 2004 VA examination and stated that this would be consistent with the Veteran's longitudinal functioning in the prison and the fact that he does not require psychiatric medication.  There is no discussion in the August 2003 letter of the factors underlying the diagnosis of PTSD, such as which of the diagnostic criteria were satisfied.  The June 2004 letter from the prison social worker reports an increase in the Veteran's PTSD symptoms, but does not provide a current diagnosis of PTSD.  In comparison to the August 2002, July 2004, and May 2012 VA opinions, the August 2003 and June 2004 letters from the prison social worker and December 2006 letter from the private doctor carry diminished probative weight, as the basis for the opinions are not stated.

The record also contains a May 2009 private psychological evaluation report, which includes a diagnosis of PTSD.  The report based the diagnosis of PTSD on the results of a self-reporting personality assessment inventory that the mental health professional acknowledges resulted in invalid results.  There is no discussion whatsoever of the factors underlying the diagnosis of PTSD, other than the Veteran's own self-reported reactions, such as which of the diagnostic criteria were satisfied.  Additionally, the diagnosis of PTSD is based on the results of a personality test the mental health professional acknowledged as invalid.  In comparison to the August 2002, July 2004 and May 2012 VA opinions, the May 2009 private report carries diminished probative weight, as the basis for the opinion is not stated and the diagnosis of PTSD is based on invalid test results.  Thus, the weight of the probative evidence is against the conclusion that the Veteran has PTSD.

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for PTSD must be denied.  The Board has considered the doctrine of affording the Veteran the benefit of the doubt; however, as the preponderance of the evidence is against a finding of service connection, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this issue on that basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

As new and material evidence had been received, the claim of service connection for PTSD is reopened.

Service connection for PTSD is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


